AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                   Nitetek Licensing LLC,                      )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-cv-04738-DLC
                EVBox North America Inc.,                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          EVBox North America Inc.                                                                                     .


Date:          07/06/2021
                                                                                         Attorney’s signature


                                                                                 Excylyn J. Hardin-Smith (EHS7780)
                                                                                     Printed name and bar number
                                                                                      Fish & Richardson P.C.
                                                                                    7 Times Square, 20th Floor
                                                                                       New York, NY 10036

                                                                                               Address

                                                                                       hardin-smith@fr.com
                                                                                            E-mail address

                                                                                          (212) 765-5070
                                                                                          Telephone number

                                                                                          (212) 258-2291
                                                                                             FAX number
